Citation Nr: 1539620	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a back disability.

2.  Entitlement to a compensable rating for skin cellulitis and tinea cruris.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to June 2005.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Juan, Puerto Rico (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's back disability was manifested by MRI evidence of degenerative disc disease, with limitation of forward flexion of the thoracolumbar spine to no less than 70 degrees, and a combined range of motion of the thoracolumbar spine of no less than 185 degrees.

2.  The most probative evidence demonstrates that the Veteran's cellulitis and tinea cruris does not cover an area of at least 5 percent, but less than 20 percent of the entire body, and does not require intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation higher than 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  Criteria for a compensable rating for cellulitis and tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, DCs 7806, 7813 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Back disability

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran contends that his service-connected back disability is more severe than his 20 percent evaluation indicates.

The Veteran's back disability, diagnosed as mechanical low back pain, has been evaluated as 20 percent disabling under Diagnostic Code 5237, which pertains to lumbosacral or cervical strain. 

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine examinations, dated in November 2009 and May 2011 (indicting that he did not have incapacitating episodes of spine disease).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning first to orthopedic manifestations of the Veteran's disability, VA treatment records include an August 2008 report which reflects an assessment of low back pain, suspected myositis, and rule out facetogenic pain.

On November 2009 VA spine examination, the Veteran presented without history of surgery or hospitalization due to his back disability.  There was no history of fatigue or weakness, but there was decreased motion, stiffness, spasms, and moderate radiating pain due to the back disability.  Flare-ups were severe, occurred every 2 to 3 weeks, and lasted 3 to 7 days in duration precipitated by prolonged sitting and bending.  Flare-ups were alleviated by lying supine on the floor and stretching.  Functional impairments during flare-ups included decreased range of motion and ambulation secondary to flare-ups.  It was noted that a January 2007 MRI of the lumbar spine indicated multilevel degenerative disc disease with associated circumferential bulging discs at L3-L4, L4-L5 and L5-S1 levels.

Inspection of the spine revealed a normal gait without abnormal spinal curvatures.  There was no evidence of ankylosis, spasm, atrophy, or weakness.  However, there was evidence of pain with motion and tenderness.

Range of motion measurements revealed 84 degrees flexion, 21 degrees extension, and 20 degrees left and right lateral flexion and rotation.  The combined range of motion was 185 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner diagnosed lumbar bulging disc L3-4, L4-5, L5-S1, DDD lumbar spine, and lumbar strain with associated low back pain.  The examiner opined that the back disability had no effects on feeding, bathing, dressing, toileting, and grooming; moderate effects on chores, shopping, and exercise; and prevented sports.

Records from the Social Security Administration (SSA) include an April 2011 MRI of the lumbar spine which indicated a minimal spondylosis of the lumbar spine and early narrowing of the L5-S1 disc.  An April 2011 neurological evaluation indicates complaints of severe daily back pain treated with NSAIDs, muscle relaxants, and physical therapy without relief.  On examination, there were no gait abnormalities, but tenderness on the left lumbar area was present.  The impression was chronic low back pain, without signs of radiculopathy or neuropathy.  Range of motion measurements revealed 0 degrees extension, 90 degrees flexion, and 30 degrees right and left lateral flexion.  Additional SSA records indicated a diagnosis of discogenic disc disease with limitations on lifting, bending, and crouching.

On May 2011 VA spine examination the Veteran presented with a history of daily chronic back pain rated 7 out of 10 on the pain scale.  There was no history of fatigue, decreased motion, stiffness, weakness, or spasm.  Pain was moderate in severity, but deep and oppressive.  There was no radiation of pain or incapacitating episodes of spine disease.  He was able to walk more than one-quarter mild, but less than one mile.  

Inspection of the spine indicated a normal posture and no abnormal spinal curvature.  Gait was antalgic.  While there was no evidence of spasm, atrophy, or weakness, there was evidence of tenderness, pain with motion, and guarding.  Spasm, localized tenderness, or guarding was severe enough to cause abnormal gait or abnormal spinal contour.

Range of motion measurements revealed 70 degrees flexion, 15 degrees extension, 25 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation.  The combined range of motion was 195 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.

The examiner diagnosed multilevel degenerative disc disease with associated circumferential bulging disc at L3-L4, L4-L5, and L5-S1 levels by MRI.  Due to his back disability, he had to be assigned different duties at work and had difficulty with lifting and carrying various items.

Applying the relevant rating criteria, the Board notes that a rating in excess of 20 percent for the Veteran's back disability is not warranted.  A 40 percent evaluation is assigned for forward flexion to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.

In sum, while the Veteran clearly has problems with the back, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion to 30 degrees of favorable ankylosis of the entire spine.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing in November 2009 or May 2011.  There is simply no evidence of record that the Veteran's forward flexion is limited to 30 degrees or that there is ankylosis of the entire spine.  Accordingly, the 20 percent evaluation is warranted for noncompensable limitation of motion.  

With regard to the DeLuca factors, the Board observes that the VA examiners and VA clinicians noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 40 percent rating, even considering his contention that his functional loss warrants the assignment of a 40 percent rating.

To the extent that the Veteran contends that his thoracolumbar spine disability causes him to experience pain, functional loss, and limitation of motion, providing the basis for the 20% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 20 percent at any time.

While the Board understands the Veteran's complaints of pain, difficulty with prolonged walking, problems with lifting and bending, functional loss, and limited range of motion due to his back disability, it is important for the Veteran to also understand that without problems associated with his back there would be no basis for a compensable evaluation (zero), let alone a 20 percent evaluation.  Without consideration of the problems he has cited and the pain and other issues he has with his back at this time, the current evaluation could not be justified (range of motion testing in most cases provide evidence against this case).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, VA treatment records include an August 2008 report which indicates that he denied bowel and bladder changes.  The assessment included low back pain without neurologic deficits.
 
SSA records include an April 2011 neurological evaluation which showed that deep tendon reflexes were normal.  The diagnostic impression was chronic low back pain without signs of radiculopathy or neuropathy.  

On November 2009 and May 2011 VA spine examination, there was no evidence of urinary incontinence, urgency, or frequency; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; or unsteadiness.  In November 2009, the Veteran complained of moderate radiating pain due to the back disability, motor and sensory examinations were normal.  Detailed reflex examination indicated hyperactivity in the knees.  In May 2011, the examiner stated that there was no radiation of pain due to the back disability.  Reflex, sensory, and motor examinations were normal. 

While the Board acknowledges the Veteran's complaints of radiating pain in November 2009, such complaints are wholly subjective and do not rise to the level of a diagnosis of radiculopathy.  In this regard, none of the VA examiners or VA/private clinicians diagnosed any radiculopathy and the Veteran has not complained of, or been diagnosed with, any other neurologic disabilities.   

Therefore, based on the above, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's back disability is unavailable.  The best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.




Skin disability

In this case, the Veteran contends that his service-connected skin disability, cellulitis and tinea cruris, is more severe than the noncompensable (zero percent) evaluation indicates.

The Veteran's skin disability, diagnosed as skin cellulitis and tinea cruris, has been evaluated as noncompensable under Diagnostic Code 7813.  This diagnostic code provides that dermatophytosis, which includes tinea cruris, is to be rated based on the predominant disability and the RO determined that the Veteran's skin disability was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.

Specifically, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2015).  Here, the clinical record reflects that the Veteran's skin cellulitis and tinea cruris is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the buttocks/groin.

Under Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

Turning to the merits of the claim, VA treatment records include a February 2009 report which shows that examination of the extremities indicated no skin discoloration, ulcers, or calluses.  The assessment was tenia inguinal and infected sebaceous cyst for which Lotrisone cream and an antibiotic were prescribed. 

In connection with his claim, a VA skin examination was scheduled for March 2009, but the Veteran failed to attend the examination.

In October 2009, a right gluteal abscess measuring 2.5 inches by 2.5 inches was drained.  It was a fluctuant mass limited to the right buttock with swelling limited to that area.  In January 2010, a left gluteal abscess measuring 4.5 cm by 2.5 cm was also drained.

A November 2010 dermatology note indicates a complaint of redness, scarring and multiple abscesses, old and new, on the buttocks.  No purulent discharge or lesions at the axillary area were found.  There was mild erythema between the legs.  The lesions were located on the lower extremities and buttocks and described as nodules, papules, patches, and scars.  The diagnosis was tinea cruris and hidradenitis suppartiva-like abscess formation.   The plan included Trimethoprim-sulfamethoxazole (tmp/smx) for 10 days, Clindamycin, and benzoyl peroxide wash and gel.
 
On May 2011 VA skin diseases examination the Veteran presented with a history of bilateral gluteal skin abscess and complaints of recurrent episodes of skin infection on the gluteal area.  However, on examination the abscesses were smaller than usual.  His last surgical intervention was last year due to a left gluteal abscess.  He stated that the episodes occurred at least 3 times a week.  At that time, the eruptions were painful, but smaller in size.  He stated that his fungal infection on the groin area was under control and occurred only during warm weather.  Prescribed treatment improved the lesions.

Examination revealed a gluteal abscess and tinea cruris which was progressive with no systemic symptoms.  Within the last 12 months, he had a skin infection that was treated with Clindamycin gel and Septra for ten days in September 2010.  However, the examiner explained that the treatment was topical and neither a corticosteroid nor an immunosuppressive.  There were no side effects from treatment.  It affected none of the exposed areas (head, face, neck, and hands) and affected less than 5 percent of the body.  There was evidence of a surgical scar 2 cm by 2 cm on the mid-left buttock.

The examiner found no evidence of tinea cruris on examination and diagnosed bilateral gluteal skin abscess status post-surgical drainage.

A June 2011 dermatology note reflects continued complaints of pain associated with his lesions on both buttocks.  Itching in the jock area resolved with medications.  Examination of the skin revealed slightly erythematous pustules, nodules, and scars bilaterally on the buttocks.  The assessment was hidradenitis suppartiva.  Medications included Tetracycline, Clindamycin, and a peroxide wash.

A February 2012 report revealed that his hidradenitis suppartiva was usually treated with antibiotics.  New lesions manifested when he ran out of medication.  An intergluteal rash did not improve with hydrocortisone and a nystatic cream compound.  The assessment was hidradenitis suppurativa and tinea cruris for which Lamisil and Ketoconazole cream were prescribed.  A March 2012 reports shows that prescribed medications included Cyclobenzaprine, Meloxicam, Ranitidine, Conazepam, Paroxetine, Zolpidem, and Terbinafine tablets; and hydrocortisone, Ketoconazole, Clindaymycin, Terbinafine, and Tretinoin creams; and benzoyl peroxide gel.  

In June 2012, he presented with complaints of chronic tinea cruris and hidradenitis suppurativa.  He indicated that tinea had resolved with oral Lamisil tablets and the hidradenitis lesions were stable.  However, he still experienced recurrences of his skin condition.

Examination of the skin indicated lesions on the lateral buttocks with open sinus tracts without active suppuration (acne scar like appearance).  The groin area and buttocks were free of erythema or annular patches.  The assessment was resolved cruris and controlled hidradenitis (acne cysts).  In October 2012, the Veteran reported that his lesions were less severe and smaller in size.  Tinea had resolved.  The assessment was mild hidradenitis suppurativa, slightly inflamed.

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected cellulitis and tinea cruris is productive of criteria warranting a compensable rating.  In order to obtain a higher, 10 percent, rating under Diagnostic Code 7806, the cellulitis and tinea cruris must cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy.  Here, the medical evidence shows that the May 2011 VA examiner specifically found the Veteran's skin disorders cover less than five percent of his total body area.

Furthermore, the Veteran's treatment has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the clinical records on file do not reflect that intermittent systemic therapy is required.  The record only reflects the use of topical and oral medications (including antibiotics) to treat the tinea cruris of the buttocks.  Such treatment does not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  

In this regard, the May 2011 VA examiner specifically stated that the Veteran's treatment was topical and neither a corticosteroid nor an immunosuppressive.

Simply stated, while the Veteran may have some problems with this disability, they do not rise to the level of a compensable evaluation at this time. 

The Board further finds that no compensable rating for any scarring due to the Veteran's skin disability is warranted.  While June 2010 and November 2011 dermatology reported noted scarring from the lesions and the May 2011 VA examination revealed a surgical scar which measured 2 cm by 2cm on the mid-left buttock, neither the examiner or treatment records showed that the skin disability resulted in scars that were deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

Based on the foregoing, the Board concludes that the disability due to the Veteran's tinea pedis is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for the disorder.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim for a compensable rating for cellulitis and tinea cruris must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for his skin disability.

Additional Considerations

With regard to his back and skin disabilities, the Veteran is competent to report his current pain, limitation of function, and itching as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his back and skin disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back and skin disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his back and skin disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain and limitation of function due to his back disability and itching, pain, and swelling due to his skin disability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to a total disability rating based on individual unemployability (TDIU), the Veteran was awarded a TDIU in a June 2013 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in March 2009, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back and skin disabilities.  As such, the VCAA duty to notify was satisfied.
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record, post-service VA and private treatment records, SSA records, and the Veteran's written assertions.  

No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in November 2009 and May 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back and skin disabilities since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his back and skin disabilities.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An evaluation higher than 20 percent for a back disability (mechanical low back pain), is denied.

A compensable evaluation for a skin disability (skin cellulitis and tinea cruris), is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


